Citation Nr: 1208275	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-37 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for tinea versicolor, previously claimed as a body rash.

2.  Whether new and material evidence has been received to reopen a claim of service connection for left knee arthritis, previously claimed as left knee strain and left leg arthritis.

3.  Entitlement to service connection for polyarthritis involving the Veteran's neck, shoulders, fingers, hands, neck, and left hip (claimed as roaming arthritis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to January 1977 and from February 1978 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which inter alia, denied service connection for roaming arthritis and declined to reopen claims for service connection for tinea versicolor and for left knee arthritis.  A timely Notice of Disagreement as to those issues was received from the Veteran in October 2008.  After a Statement of the Case issued to the Veteran in September 2009 continued to deny the Veteran's claims, the Veteran subsequently perfected his appeal by filing a timely substantive appeal.  After receipt of additional evidence in support of the Veteran's claims, a Supplemental Statement of the Case which continued to deny each claim on appeal was mailed to the Veteran in January 2011.

The Veteran testified at a Travel Board hearing held in August 2011 at the St. Petersburg RO.  At the Veteran's request, the evidentiary record was held open for an additional 60 days from the date of the hearing so that the Veteran could provide additional evidence.  No additional evidence was received by VA during that period.

The Board notes that the Veteran's appeal also included the issue of entitlement to service connection for post-traumatic stress disorder (PTSD).  In a February 2011 rating decision, this claim was granted in full, effective from May 23, 2007, with a 50 percent initial disability rating.  The Veteran has not contested either the effective date for service connection for PTSD, or the assigned initial disability rating.  Accordingly, the Board is prepared to proceed with its consideration of the issues identified on the title page of this decision/remand.

The issue of entitlement to service connection for tinea versicolor, previously claimed as a body rash, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1992 rating decision declined to reopen the Veteran's claim for tinea versicolor, previously claimed as a body rash and also denied service connection for a left knee strain; notice of that decision was mailed to the Veteran on July 15, 1992; and the Veteran did not subsequently perfect a timely appeal of that decision.

2.  The Board received the Veteran's current request to reopen his claims of service connection for tinea versicolor and for left knee arthritis, previously claimed as left knee strain and left leg arthritis, in May 2007.

3.  The evidence associated with the claims file since the RO's June 1992 rating decision, when considered with the evidence previously of record, relates directly to previously unestablished elements of the Veteran's claims of service connection for tinea versicolor and left knee arthritis, previously claimed as left knee strain and left leg arthritis, and moreover, raises reasonable possibility of substantiating the Veteran's claim.

4.  Left knee arthritis was not shown in service or within the first post-service year, and has not been shown to be etiologically related in any way to the Veteran's active duty service.

5.  Polyarthritis involving the Veteran's neck, shoulders, fingers, hands, neck, and left hip (claimed as roaming arthritis) was not shown in service or within the first post-service year and has not been shown to be etiologically related in any way to the Veteran's active duty service. 


CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims file since the June 1992 rating decision is new and material, and the Veteran's claim for service connection for tinea versicolor is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

2.  The additional evidence associated with the claims file since the June 1992 rating decision is new and material, and the Veteran's claim for service connection for left knee arthritis, previously claimed as left knee strain and left leg arthritis, is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection for left knee arthritis, previously claimed as left knee strain and left leg arthritis have not been met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

4.  The criteria for service connection for polyarthritis involving his neck, shoulders, fingers, hands, neck, and left hip (claimed as roaming arthritis) have not been met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Insofar as the Veteran's request to reopen his claims of service connection for tinea versicolor, previously claimed as a body rash, and for left knee arthritis, previously claimed as left knee strain and left leg arthritis, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA also requires VA to look at the bases for the denial in the prior final decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate the element or elements of service connection that were found to be insufficiently established in the prior final denial.  Failure to provide such notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Nonetheless, given the favorable action taken below with regard to the Veteran's request to reopen his claims, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

Insofar as the Veteran's claims for service connection for left knee arthritis, previously claimed as left knee strain and left leg arthritis, a letter mailed to the Veteran in March 2005 notified him of the information and evidence needed to substantiate his claim.  Likewise, a letter mailed to the Veteran in June 2007 notified the Veteran of the information and evidence necessary in establishing his entitlement to service connection for roaming arthritis.  Both letters advised the Veteran further that a disability rating and an effective date are assigned if his disability is determined to be service-connected, and hence, was also consistent with the notice requirements provided under Dingess.  Subsequently, the Veteran's service connection claims were adjudicated for the first time in the RO's November 2007 rating decision.  Thus, notice provided to the Veteran was legally sufficient, and VA's duty to notify in this case has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records and identified and relevant private and VA treatment records have also been associated with the claims file.  Records from the Social Security Administration have also been obtained and associated with the claims file.  Also, VA examinations were performed in April 2007 and July 2009 to determine the nature and etiology of the Veteran's claimed left knee arthritis and roaming arthritis.  Ultimately, the Board finds that these VA examinations, along with the other evidence of record, is fully adequate for the purposes of determining the etiology of the Veteran's claimed left knee arthritis and roaming arthritis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.



II.  New and Material Evidence

A.  General New and Material Evidence Principles

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Reopening Service Connection for Tinea Versicolor, Previously Claimed as a Body Rash

Insofar as the Veteran's request to reopen his claim of service connection for tinea versicolor, previously claimed as a body rash, the Veteran initially sought service connection for that disorder in March 1992.  That claim was denied in a June 1992 rating decision issued by the RO in St. Petersburg, Florida on the basis that the evidence available at that time did not show current tinea versicolor.  The Veteran did not subsequently perfect an appeal of the June 1992 rating decision; hence the June 1992 rating decision became final.  38 U.S.C.A. § 7105(c).  At that time, the evidentiary record included the Veteran's claim, VA treatment records relating to treatment from 1989 to 1991, and an April 1992 VA examination report.

The Veteran's currently pending request to reopen his claim for service connection for tinea versicolor was received by VA in May 2007.  This request was denied in a November 2007 rating decision issued by the St. Petersburg RO on the grounds that newly received evidence established that the Veteran's tinea versicolor pre-existed his active duty service, but did not show that this pre-existing condition was worsened or aggravated by his active duty service.  Hence, the RO concluded that the newly received evidence did not raise a reasonable possibility of substantiating the Veteran's service connection claim.  As discussed above, the Veteran subsequently sought a timely appeal of the RO's May 2007 rating decision.

Since the final June 1992 rating decision was issued, VA has received voluminous additional evidence, including:  additional claims submissions and statements from the Veteran; VA treatment records that encompass treatment from 1993 through 2011; records from the Social Security Administration; and a transcript of the Veteran's Travel Board hearing in August 2011.

The newly obtained VA treatment records include a May 1993 treatment record which reflects that the Veteran was treated for a skin rash which was diagnosed as tinea versicolor.  Subsequent VA treatment records through 2011 reflect that the Veteran has experienced ongoing and intermittent rashes and itching on his scalp, face, chest, back, and arms which have been continuously diagnosed as tinea versicolor.  At his August 2011 Travel Board hearing, the Veteran endorsed ongoing flare-ups of tinea versicolor on his face, neck, chest, back, and arms which were worse during the summer.  The Veteran also recalled that his first post-service treatment for tinea versicolor was in 1985 at the VA medical facility in Jacksonville, Florida.  According to the Veteran, treatment for this disorder at that facility continued through 1996.

The newly obtained evidence since the final June 1992 rating decision appear to demonstrate a chronic and intermittent skin disorder that has been diagnosed as tinea versicolor.  Moreover, the Veteran's Travel Board hearing testimony that he was treated for tinea versicolor beginning in 1985, the same year that he was discharged from service, raises the possibility that the Veteran's tinea versicolor either originated during, or was aggravated by, the Veteran's period of active duty service from February 1978 to December 1985.  Hence, the Board finds that new and material evidence has been received.

Accordingly, the Veteran's claim for service connection for residuals of a right ankle disorder is reopened.  This claim will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

C.  Reopening Service Connection for Left Knee Arthritis, Previously Claimed as a Left Knee Strain and Left Leg Arthritis

With respect to the Veteran's request to reopen a claim of service connection for left knee arthritis, previously claimed as a left knee strain and left leg arthritis, the Veteran's initial claim for service connection was also received by VA in March 1992.  This claim was also denied in the St. Petersburg RO's June 1992 rating decision on the grounds that the evidence available at that time did not establish that the Veteran incurred a left knee injury during his active duty service.  Subsequently, the Veteran made requests to reopen his claim in August 1995, January 1998, and March 2005.  Each of these requests were denied in rating decisions issued in October 1995, December 1998, and June 2005 respectively.  In its June 2005 rating decision, the RO concluded that the available evidence still did not establish the occurrence of a left knee injury during the Veteran's active duty service.  The Veteran did not subsequently appeal the June 2005 rating decision; hence the June 2005 rating decision is final, insofar as the issue of service connection for left knee arthritis.  38 U.S.C.A. § 7105(c).  At the time of the final June 2005 rating decision, the record consisted of the Veteran's various claims submissions and statements; VA treatment records relating to treatment from 1989 to 2003; and VA examination reports from April 1992, September 1995, and November 1998.

Since the issuance of the final June 2005 rating decision, additional evidence has been associated with the claims file.  Such evidence includes:  additional claims submissions and statements from the Veteran; VA treatment records for treatment from 2000 through 2011; April 2007 and July 2009 reports from VA examinations of the Veteran's lower extremities; records from the Social Security Administration; and transcripts of the Veteran's August 2011 Travel Board hearing testimony.

The newly obtained VA treatment records include a December 2004 left knee MRI which revealed a medial meniscus tear of the body and posterior horn extending from the free edge and inferior articular surface, as well as lateral meniscus equivocal tear of the body and posterior horn.  July 2006 left knee x-rays revealed
 minimal arteriosclerotic changes in the popliteal area.  These diagnosed disorders were confirmed at a July 2009 VA examination.  At his August 2011 Travel Board hearing, the Veteran specified two separate in-service injuries involving his left knee, which he argues are attributable to his current left knee disorders.  According to the Veteran, the first alleged injury occurred during boot camp at Fort Sill, Oklahoma when he slipped and fell while running during boot camp.  The Veteran recalled that he experienced left knee swelling and that he reported to sick call for treatment.  The second alleged injury occurred at Sefer Field in Jacksonville, Florida, when the Veteran slipped and fell on corrugated steel stairs and incurred puncture wounds on his lower left leg from exposed wires in the staircase.  According to the Veteran, the fall caused him to strike his left knee as he attempted to brace himself as he was falling.  Although the Veteran had generally alleged the occurrence of an in-service left knee injury in connection with his original claim for service connection for left knee arthritis and his previous attempts to reopen that claim, these are the Veteran's first documented allegations of specific in-service left knee injuries.

The newly obtained evidence described above document current diagnoses of disorders in the Veteran's left knee.  Assuming the Veteran's credibility, the Veteran's Travel Board hearing testimony raises the possibility that his left knee disorders were incurred during his active duty service, and that symptoms in his left knee were chronic after service up through the diagnoses rendered in December 2004 and July 2006.  Accordingly, the Board finds that new and material evidence has been received.


In view of the foregoing, the Veteran's claim for service connection for left knee arthritis, previously claimed as a left knee strain and left leg arthritis, is also reopened.  This claim will also be addressed by the Board on a de novo basis.  See Bernard, 4 Vet. App. at 394.

III.  Service Connection

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

If certain diseases, such as arthritis, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of a hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

B.  Service Connection for Left Knee Arthritis, Previously Claimed as Left Knee Strain and Left Leg Arthritis

After careful and thorough review of the evidentiary record, the Board finds that the Veteran is not entitled to service connection for left knee arthritis, which has also been claimed as left knee strain and left leg arthritis.  Although the Veteran has reported the onset of chronic left knee pain since a 1976 injury during boot camp, the Board finds that the Veteran's contentions are neither credible nor supported by other evidence in the record.  The evidence shows that the Veteran was diagnosed with left knee meniscal tears in December 2004 and with minimal degenerative changes in July 2006.  Nonetheless, there is no competent and credible evidence in the record which establishes that either of those disorders is related to an injury incurred by the Veteran during his active duty service.

Contrary to the Veteran's assertions that he injured his left knee during boot camp in 1976 and received in-service treatment for that injury, the service treatment records do not reflect any such injuries or treatment.  At his January 1977 separation examination, the Veteran reported that he continued to be in good health.  A clinical examination performed at that time did not reveal any abnormalities.  Moreover, the separation examination report does not reflect any reported left knee injuries, nor are there any subjectively reported left knee complaints documented in the report.

Similarly, service treatment records which correspond to the Veteran's period of active duty from February 1978 to December 1985 also do not document any left knee complaints, treatment, or diagnoses.  In this regard, a January 1978 enlistment examination report reveals normal clinical findings and does not reflect any reported left knee symptoms or injuries.  A November 1981 physical examination report reflects ongoing normal clinical findings.  In an accompanying medical history checklist, the Veteran expressly denied any prior history of arthritis; rheumatism; bursitis; painful or "trick" shoulder; bone, joint or other deformity; or "trick" or locked knee.

Subsequent service treatment records from September 1985, which pertain to treatment for the Veteran's left leg puncture wound, reflect symptoms arising from an infection of the wound area but do not document any symptoms or disorders specifically related to his left knee.  Overall, there is simply no evidence in the service treatment records that the Veteran sustained any injury to his left knee during his active duty service.

To the extent that the Veteran contends that he has experienced chronic left knee pain dating back to injuries during his active duty service, there is also no competent or credible evidence in the record that supports such an assertion.  In this regard, the Board initially notes that the earliest post-service treatment record which pertains to treatment for the Veteran's left knee is dated August 1990, more than four years after the Veteran was separated from service.  Moreover, to the extent that the Veteran has sought post-service treatment for his left knee, the Veteran has been inconsistent on multiple occasions as to the onset of his left knee disorder.  At his August 1990 treatment, the Veteran reported that his left knee began to bother him after a minor injury incurred in 1976 while playing football.  At that time, the Veteran did not make any mention of an injury incurred while running during boot camp in 1976 or to the puncture wound injury in 1985.  At a December 2009 VA treatment, the Veteran reported that he had been experiencing pain in his left knee for only the past 10 years, since 1999.  In fact, the Board notes that the only specific references to in-service injuries were made by the Veteran at VA examinations of September 1995, November 1998, and July 2009.  Even in this regard, the Veteran's reported medical history appears to vary; at his September 1995 and November 1998 VA examinations, the Veteran reported onset of chronic left knee pain from the date of his 1985 in-service puncture wound.  Conversely, the Veteran reported at his July 2009 VA examination that he had injured his left knee after falling while running during boot camp in 1976.  At that time, no mention of the Veteran's 1985 puncture wound injury was made by the Veteran.

The Board also wishes to note that records obtained from the Social Security Administration include a December 1996 physical examination by Dr. K.A.B.  At the examination, the Veteran suggested that symptoms in his joints, including his left knee may have been attributable to Gulf War syndrome.  Such an assertion is also inconsistent with the Veteran's alternative assertions that his left knee symptoms were chronic and continuous from his asserted in-service injuries.  In addition, however, the Board observes that the Veteran also went as far as to assert "service during the Gulf War" in connection with a December 2003 claim for service connection for irritable bowel syndrome and chronic fatigue syndrome.  After efforts in July 2004 to locate service records pertaining to the Veteran's purported Gulf War service were unsuccessful, the Veteran clarified to VA representatives that he had been in the Persian Gulf as a civilian performing a government contract job rather than as an active duty serviceman.  Although the Veteran's December 2003 claim is not medically relevant to the Veteran's claim for service connection for left knee arthritis, the Board nonetheless finds that the Veteran's initial claim assertion that he performed "service during the Gulf War" was misleading and also bears negatively upon the Veteran's credibility. 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.  A layperson is competent to testify in regard to the onset and continuity of symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).
In this case, there is no evidence in the record to suggest that the Veteran has received medical training or experience that would render him competent to offer an opinion as to the complex issue of etiology for his left knee arthritis.  Hence, the Board finds that the Veteran is not competent to render such an opinion.

To the extent that the Veteran has asserted continuity of left knee symptoms since service, the Board notes that the Court has held that a layperson is competent to testify in regard to the onset and continuity of symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Nonetheless, even though the Veteran is certainly competent to report the onset and duration of his left knee symptoms, the Board finds that his assertions in that regard carry grave credibility concerns.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this case, the Veteran's assertions as to continuity of left knee symptoms from in-service injuries in 1976 and 1985 are contradicted by the absence of left knee treatment until 1990, various inconsistencies in the record concerning the onset and duration of his left knee symptoms, the absence of any documented left knee abnormalities or subjective left knee complaints in the service treatment records, and grave questions as to the Veteran's general credibility raised by his misleading December 2003 claim that was predicated upon purported Gulf War service.  Accordingly, the Board does not afford the Veteran's assertions any probative weight.

Although the post-service treatment records document frequent complaints of left knee pain beginning from his initial post-service treatment in August 1990, the Board notes that the treatment records do not reflect any objective left knee abnormalities until 2003.  In this regard, x-rays taken at the Veteran's August 1990 treatment revealed only a sclerotic density within the proximal tibial metaphysis which was interpreted as a benign cortical lesion.

An examination of the left knee at an April 1992 VA examination revealed normal gait, normal functioning with good strength and normal menisci, and no evidence of atrophy, tenderness, or swelling.  By the Veteran's reported history, a diagnosis of left knee pain was rendered by the examiner.

At a December 1992 VA treatment, an examination of the left knee was apparently positive for crepitus.  Mild tenderness over the lateral peripatellar soft tissue was also observed at a September 1995 VA examination.  Nonetheless, x-rays performed at the September 1995 VA examination were negative for any abnormalities.  Moreover, an examination of the left knee revealed full flexion to zero degrees, extension to 130 degrees, negative Lachman's test, stability with varus and valgus testing, and the absence of any effusion, or medial or lateral joint line tenderness.  Once again, the Veteran was diagnosed with left knee patellofemoral pain syndrome.

An examination of the left knee at a November 1998 VA examination continued to reveal the absence of any effusion, swelling, or bony abnormality.  Apley tests were normal.  Anterior and posterior drawer sign were negative.  McMurray test was negative.  Left knee extension was full and flexion was to 128 degrees with full muscle strength.  Interestingly, the Board notes that new left knee x-rays were not taken at the November 1998 VA examination.  Nonetheless, x-rays from the September 1995 VA examination were reviewed and confirmed as being normal.  The examiner opined that objectively, no arthritis was found.  Accordingly, the VA examiner continued to diagnose a left patellofemoral pain syndrome.
 
Subsequent VA left knee x-rays from June 1999 continued to reveal an essentially normal left knee.  Repeated x-rays performed in June and September of 2004 also did not reveal any abnormalities of the bones or joint of the left knee.

Finally, a December 2004 left knee MRI revealed for the first time a medial meniscus tear of the body and posterior horn extending from the free edge and inferior articular surface, as well as lateral meniscus equivocal tear of the body and posterior horn.  Moderate joint effusion was also present.  Left knee x-rays performed in July 2006 also revealed, for the first time, minimal arteriosclerotic changes.  Subsequent x-rays of the left knee taken in July 2009 continued to reveal moderate narrowing of the medial joint compartment.

At a fourth VA examination of the left knee which was performed in July 2009, the Veteran reported that he had been involved as a passenger in a 2002 automobile accident in which he struck his left knee on the dashboard and underwent a 2005 to repair torn cartilage in his left knee.  The Board notes that chronologically, the Veteran's December 2004 diagnosis of left knee meniscus tears and July 2006 findings of minimal arteriosclerotic left knee changes are consistent with the left knee injury described by the Veteran from his 2002 automobile accident.  Nonetheless, and despite the reported 2002 auto accident, the Veteran continued to assert that his left knee disorder is caused by an in-service injury in 1976 during boot camp.  The examiner diagnosed left knee degenerative joint arthritis, status post medial meniscectomy and opined that the diagnosed arthritis is less likely than not secondary to his service-connected puncture wound scar of the left leg.  In support of this conclusion, the examiner observed that the Veteran's service treatment records did not reflect any in-service left knee injuries, while the post-service records treatment records were consistent with a left knee injury that was incurred in an intervening motor vehicle accident.  Although the examiner dates the motor vehicle accident as occurring in 1994, the Board's own review of the record does not indicate an accident occurring in that year.  Presumably, the examiner was referencing the Veteran's reported motor vehicle accident in 2002.

Overall, the evidence also does not contain any competent medical opinions which positively relate the Veteran's left knee disorder to his active duty service.  In this regard, the only rendered etiology opinion is the uncontradicted negative opinion provided in the July 2009 VA examination report.  Consistent with the July 2009 VA examiner's rationale, the objective examination and radiological evidence in the claims file does suggest that the Veteran's left knee was free of objective findings prior to his reported 2002 automobile accident.  In this regard, the Board notes again that meniscus damage and arthritis in the left knee was not noted until the December 2004 MRI and subsequent x-ray studies performed in July 2006 and July 2009.  To the extent that the Veteran might assert that pre-2002 diagnoses of  left patellofemoral pain syndrome constitutes a diagnosis of a left knee disorder, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).

Overall, the evidence does not show that the Veteran's left knee arthritis was manifested within his first year after separation from service; nor does the evidence show that the Veteran's left knee arthritis is etiologically related to an injury or illness incurred by the Veteran during his active duty service.  As the preponderance of the evidence is against the Veteran's claim of service connection for left knee arthritis, previously claimed as left knee strain and left leg arthritis, that claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

C.  Service Connection for Roaming Arthritis

The Veteran is also not entitled to service connection for roaming arthritis.  In this regard, the evidence does show that the Veteran has been diagnosed with polyarthritis of various joints other than the Veteran's left knee.  Nonetheless, the evidence does not indicate that the Veteran's polyarthritis was manifested within one year of the Veteran's separation from service.  The evidence also does not show that the Veteran's polyarthritis has been chronic or continuous from his active duty service; nor does the evidence indicate that the Veteran's polyarthritis is etiologically related in any way to his active duty service.

In his May 2007 claim, the Veteran asserted that he has incurred "roaming arthritis" as a result of the cumulative effect of physical activities performed during his active duty service.  At his August 2011 Travel Board hearing, the Veteran testified that he was initially diagnosed with a condition called "roaming arthritis" by treating VA physicians and that he has received continuous treatment for that disorder since 1996.

Service treatment records do not indicate any complaints of joint pain, nor do they reflect any diagnosis of or treatment for arthritis in any of the Veteran's joints.  As noted above, the Veteran reported good health at his January 1977 separation examination and an examination at that time did not reveal any abnormalities.  Service treatment records which correspond to the Veteran's period of active duty from February 1978 to December 1985 also do not document any complaints, treatment, or diagnoses of arthritis.  In that regard, the Veteran's January 1978 enlistment examination report reveals normal clinical findings and does not reflect any reported joint symptoms.  A November 1981 physical examination report reflects ongoing normal clinical findings.  In an accompanying medical history checklist, the Veteran expressly denied any prior history of arthritis; rheumatism; bursitis; painful or "trick" shoulder; bone, joint or other deformity; or "trick" or locked knee.

Post-service treatment records indicate that the Veteran reported was first diagnosed with general arthritis during VA treatment in December 1993.  Interestingly, the record does not specify which joints were affected by the diagnosed arthritis, nor does the record express any objective physical or radiological findings which support such a diagnosis.

At a September 1995 VA examination, the Veteran reported left hip pain that was described as radiating from the left knee.  An examination of the hips revealed full symmetrical range of motion without pain.  X-rays of the left hip and pelvis did not reveal any abnormalities.  The examiner concluded that despite the Veteran's subjectively reported pain, no physical findings of a left hip disease were present.

Records obtained from the Social Security Administration include a December 1996 evaluation report from Dr. K.A.B. which reflects that the Veteran reported his suspicion that his arthritis was related to undiagnosed Gulf War syndrome.  Occupationally, the Veteran stated that he had last worked in a factory setting in July 1996 and had stopped working due to his arthritic pain.

At a November 1998 VA examination, the Veteran continued to report left hip pain which he attributed to his in-service puncture wound injury in 1985.  An examination of the left hip continued to reveal complete extension with flexion to 83 degrees.  Previous x-rays taken in September 1995 VA examination were reviewed and confirmed as showing no abnormalities.  Once again, the examiner concluded that there was no objective evidence to corroborate the Veteran's reported symptoms.

Subsequent VA treatment records through June 1999 document ongoing subjective complaints of joint pain in the feet, fingers, shoulders, neck, left hip, and left knee.  A February 1999 VA treatment note expresses an ongoing diagnosis of degenerative joint disease, but again, does not express any specific objective findings that supported such a diagnosis.  At an April 1999 VA treatment, the Veteran reported that his joint symptoms had been present for approximately six years, which is consistent with the Veteran's initial diagnosis of arthritis in December 1993, as noted above.  A May 1999 examination by a VA orthopedic specialist once again revealed grossly normal joints.  Nonetheless, the VA orthopedist continued to diagnose severe degenerative joint disease.

A June 2001 psychiatric disability examination report prepared by Dr. G.A.V., and contained in the Veteran's social security records, reflects that the Veteran reported again at that time the onset of joint pains after his return from the Persian Gulf.  A July 2001 disability physical examination report by Dr. S.V.N., which is also contained in the social security records, also reflects that the Veteran reported that he developed polyarthritis after returning from civilian service in the Persian Gulf in 1989.  At that time, although the Veteran reported that he had been diagnosed with polyarthritis, he admitted that the cause of his polyarthritis had not been determined.  Based upon findings from the examination and the Veteran's reported history, Dr. S.V.N. diagnosed polyarthritis of unknown origin.

Subsequent VA treatment records through July 2011 reflect ongoing complaints of pain in various joints, however, also show that the Veteran was involved in various intervening events which resulted in new injuries to various joints.  In this regard, a January 2002 treatment note reflects that the Veteran sustained a fractured left foot after falling from his roof.  A May 2007 treatment record references the onset of left wrist pain that began four or five days before treatment.  X-rays of the left wrist revealed osteochondrosis, and the Veteran was diagnosed with left wrist tendonitis.  An April 2010 VA treatment record expresses that the Veteran was involved in an automobile accident several weeks ago and that the Veteran sustained a cervical spine injury from the accident.

The Board observes that VA treatment records from December 2009 reflect complaints of pain in stiffness in the Veteran's hands which do not appear to be attributable to an intervening event or trauma.  Although a provisional diagnosis of osteoarthritis was initially given, x-rays of both hands did not reveal any soft tissue, bony, or joint space abnormalities in either hand.

At a July 2011 VA treatment, the Veteran continued to report pain in his hands and shoulders which had been present since 1996.  Nonetheless, an examination of the extremities still did not reveal tenderness, synovitis, tenderness or effusion.  The Veteran was able to produce full range of motion in all joints.  Bilateral hip x-rays taken in February 2011 were reviewed and interpreted as showing slight narrowing of the hip joint space bilaterally with some thickening of the superior acetabular rim, but no other bony abnormalities.  December 2009 x-rays of the hands did not reveal any abnormalities.  The Veteran was diagnosed with early osteoarthritis of his hands.  No diagnosis for the Veteran's shoulder pain was offered.

To the extent that the Veteran has asserted that his polyarthritis is related in any way to his active duty service, the Board again finds that those assertions are not credible.  In this regard, the Veteran's assertions are contradicted by inconsistent statements to medical evaluators and treating physicians that his multi-joint symptoms began at some point after his return in 1989 from civilian service in the Persian Gulf.  Additionally, the Board notes again that it has grave concerns regarding the Veteran's general credibility in view of misleading representations of Persian Gulf War service made in his December 2003 claim for irritable bowel syndrome and chronic fatigue syndrome.  In view of these inconsistencies and general credibility concerns, the Board does not assign any probative weight to the Veteran's assertions concerning continuity and etiology of his polyarthritis.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

VA examinations performed in September 1995 and November 1998 did not reveal any objective findings to support an actual diagnosis.  Hence, the evidence appears to bring into question whether the Veteran has a diagnosis of polyarthritis or roaming arthritis in the first place.  Even after determining that the evidence is in relative equipoise as to whether the Veteran has received a current diagnosis of polyarthritis and affording the Veteran the benefit of the doubt in that regard, the Board finds that, to the extent that polyarthritis has been diagnosed, the evidence does not indicate any relationship between such a diagnosis and his active duty service.  In this regard, Dr. S.V.N.'s July 2001 physical examination report prepared for the Social Security Administration reflects the opinion that the Veteran's polyarthritis is of unknown origin.  Moreover, the treatment records do not indicate a diagnosis of polyarthritis before 1993.  Even by the Veteran's own history, as reported to his treating physicians and various medical examiners, his polyarthritis symptoms were not present until after his return from the Persian Gulf in 1989.  In that regard, the evidence appears to support the Veteran's alternate assertion that his polyarthritis is related in some way to his period of civilian duty in the Persian Gulf.  Overall, there is no evidence that the Veteran's polyarthritic condition was incurred as a result of his active duty service.

Similarly, the evidence shows that the Veteran's polyarthritis did not manifest within one year from the Veteran's separation from service in December 1985.  As such, service connection for the Veteran's polyarthritis may not be presumed pursuant to 38 C.F.R. §§ 3.307(a)(3)  and 3.309(a).

As the preponderance of the evidence is against the Veteran's claim for service connection for roaming arthritis, that claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is also inapplicable in this issue because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received, and the Veteran's claim for service connection for tinea versicolor, previously claimed as a body rash, is reopened.

New and material evidence has been received, and the Veteran's claim for service connection for left knee arthritis, previously claimed as left knee strain and left leg arthritis, is reopened.

Entitlement to service connection for left knee arthritis, previously claimed as left knee strain and left leg arthritis, is denied.

Entitlement to service connection for roaming arthritis is denied.



REMAND

At his August 2011 Travel Board hearing, the Veteran testified that he received treatment for his tinea versicolor from 1985 to 1996 at the VA medical facility in Jacksonville, Florida.  Although the claims file contains voluminous VA treatment records obtained from VA facilities in Hampton, Virginia and Bay Pines, Florida from 1992 to 2011, it does not contain any records pertaining to treatment received by the Veteran at the Jacksonville VA medical facility.  Accordingly, efforts should be made to obtain the Veteran's records from the Jacksonville VA medical facility from 1985 to the present.  38 C.F.R. § 3.159(c)(1).

The Board also notes that the Veteran's only VA examination concerning tinea versicolor was performed in April 1992.  At that time, an examination of the Veteran did not reveal any skin abnormalities.  In the absence of objective findings, the examiner did not offer any diagnosis relating to the Veteran's skin.

May 1989 VA treatment records, however, reflect complaints of intermittent rashes on the Veteran's neck.  VA records for treatment in December 1992, after the April 1992 VA examination, reflect ongoing complaints of rashes and itching on the Veteran's scalp, face, and chest which was diagnosed as tinea versicolor.  Subsequent VA treatment records through 2011 document ongoing complaints of rashes and itching on the chest, back, arms, and face that have continued to be diagnosed as tinea versicolor.  At his August 2011 Travel Board hearing, the Veteran stated that his tinea versicolor condition was worse during the summer.

In view of the time that has passed since the Veteran's last VA skin examination, and in view of the subsequent treatment records that reflect an ongoing diagnosis of tinea versicolor, the Veteran should be scheduled for a new VA skin examination to determine the nature and etiology of his skin disorder.  38 C.F.R. § 3.159(c)(4).  The new VA skin examination should be scheduled to take place during the summer, when the Veteran's condition is likely to be active and at its most severe.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (stating that where the appellant's condition is subject to active and inactive stages (skin conditions generally), an examination should be conducted during the active stage).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for tinea versicolor, previously claimed as a body rash.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his service connection claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain the complete treatment records which pertain to treatment received at the VA medical facility in Jacksonville, Florida, from 1985 to the present, and records for any other medical treatment received by the Veteran for his skin disorder since July 2011.  The Veteran must also be advised that VA is undertaking efforts to schedule him for a new VA skin examination to determine the nature and etiology of his skin disorder. 

The Veteran should also be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) for any private and/or VA treatment providers who has provided treatment for his skin disorder since July 2011.

2.  Then, the RO should contact the VA medical facility in Jacksonville, Florida and obtain the records which pertain to the Veteran's treatment at that facility from 1985 to the present.  The RO should also contact the private and/or VA medical facilities identified by the Veteran on the VA 21-4142 release and obtain the Veteran's complete treatment records from each of those facilities.  All records obtained pursuant to these requests must be included in the Veteran's claims file.  If the search for such records yields negative results or only partial results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  Then, the Veteran should be afforded a VA skin examination during the summer to determine the nature and etiology of his claimed skin disorder.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examining psychiatrist is requested to provide a diagnosis corresponding to the claimed skin disorder.  The examiner should also provide an opinion as to whether it is at least as likely as not (e.g., at least a 50 percent probability) that the diagnosed skin disorder was either caused or aggravated by either of the Veteran's periods of active duty service.  

A complete and thorough rationale should be given for all rendered opinions.  Such rationale must include a discussion of all relevant evidence in the claims file, to include but not be limited to:  the Veteran's reported history of treatment and symptomatology; lay statements; August 2011 hearing testimony; claims submissions; service treatment records; post-service private and VA treatment records; and April 1992 VA examination report.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claim of entitlement to service connection for tinea versicolor, previously claimed as a body rash, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


